ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
Anis Avasta Construction Company                 ) ASBCA No. 61926
                                                 )
Under Contract No.     H92237-11-C-0830          )

APPEARANCE FOR THE APPELLANT:                       Mr. Shujah Mowafaq
                                                     President and CEO

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Isabelle P. Cutting, Esq.
                                                     Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE WILSON
               ON APPELLANT’S MOTION FOR RECONSIDERATION

       Anis Avasta Construction Company (appellant) brings this motion for
reconsideration of the Board’s decision in Anis Avasta Constr. Co., ASBCA No. 61926,
20-1 BCA ¶ 37,743. The United States Air Force (government) opposes the motion.
That decision granted summary judgment in the government’s favor holding that
appellant’s claim was barred by the six year statute of limitations set forth in the Contract
Dispute Act’s (CDA) 41 U.S.C. §§ 7101-7109. Familiarity with that decision is
presumed. For the reasons stated below, the motion is denied.

                                        DECISION

        The party moving for reconsideration “must demonstrate a compelling reason for
the Board to modify its decision . . . . [In doing so] we look to whether there is newly
discovered evidence or whether there were mistakes in the decision’s findings of fact, or
errors of law.” Bruce E. Zoeller, ASBCA No. 56578, 14-1 BCA ¶ 35,803 at 175,103
(citing J. F. Taylor, Inc., ASBCA Nos. 56105, 56322, 12-2 BCA ¶ 35,125). A motion for
reconsideration is not intended to present a “‘post-decision bolstering of contentions which
we have already rejected.”’ Charitable Bingo Assocs. d/b/a Mr. Bingo, Inc., ASBCA
Nos. 53249, 53470, 05-2 BCA ¶ 33,088 at 164,014 (quoting Mason & Hanger-Silas Mason
Co., Inc. v. United States, 523 F.2d 1384, 1385 (Ct. Cl. 1975)). Consistent with this
principle, a party’s “[d]isagreements with the trier of fact as to the weight accorded certain
evidence and the inferences to be drawn from such evidence are not appropriate grounds
for reconsideration.” J.F. Taylor, Inc., 12-2 BCA ¶ 35,125 at 172,453 (citing Walsky
Constr. Co., ASBCA No. 41541, 94-2 BCA ¶ 26,698 at 132,784).

      Appellant’s motion fails to demonstrate a compelling reason to modify the
Board’s previous decision in the above-captioned appeal. The motion does not present
any new facts or evidence; appellant attempts to adjust the date of claim accrual to fit
within the six-year statute of limitations, invoking the “continuing claim doctrine.”
Appellant contends that the last follow-up with the Contracting Officer was made on
October 31, 2018, thus rendering its January 2, 2019 claim timely under the
aforementioned doctrine espoused in Gray Personnel, Inc., ASBCA No. 54652, 06-2
BCA ¶ 33,378. (App. recon. mot. at 2) However, the Board specifically rejected this
argument holding that the “gap in communication between September 2011 and
September 2012 and then again from November 2012 to October 2018” was not
considered “consistent or continuous communication.” Anis Avasta, 20-1 BCA ¶ 37,743
at 183,165. Accordingly, as appellant has offered no newly discovered evidence or
mistakes in the decision’s findings of fact, or errors of law, the motion must fail.

                                    CONCLUSION

      The motion for reconsideration is denied.

      Dated: March 10, 2021



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                          I concur



 RICHARD SHACKLEFORD                               MICHAEL T. PAUL
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Armed Services Board
 Armed Services Board                              of Contract Appeals
 of Contract Appeals




                                           2
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61926, Appeal of Anis
Avasta Construction Company, rendered in conformance with the Board’s Charter.

      Dated: March 11, 2021




                                         PAULLA K. GATES-LEWIS
                                         Recorder, Armed Services
                                         Board of Contract Appeals




                                            3